Name: Commission Implementing Decision (EU) 2016/320 of 3 March 2016 amending Decision 2004/842/EC concerning implementing rules whereby Member States may authorise the placing on the market of seed belonging to varieties for which an application for entry in the national catalogues of varieties of agricultural plant species or vegetable species has been submitted (notified under document C(2016) 1221) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: marketing;  technology and technical regulations;  means of agricultural production;  agricultural activity
 Date Published: 2016-03-05

 5.3.2016 EN Official Journal of the European Union L 60/88 COMMISSION IMPLEMENTING DECISION (EU) 2016/320 of 3 March 2016 amending Decision 2004/842/EC concerning implementing rules whereby Member States may authorise the placing on the market of seed belonging to varieties for which an application for entry in the national catalogues of varieties of agricultural plant species or vegetable species has been submitted (notified under document C(2016) 1221) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 4a(2) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 4a(2) thereof, Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (3), and in particular Article 6(2) thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (4), and in particular Article 23(2) thereof, Having regard to Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes (5), and in particular Article 6(2) thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (6), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2004/842/EC (7) lays down rules as regards the official label of packages of seed of varieties for which an application for entry in the national catalogue of varieties of agricultural plant species or vegetable species has been submitted. (2) In recent years some cases of fraudulent use of official labels have been detected. The security of the official labels should therefore be improved, in line with the currently available technical knowledge, to ensure that such fraudulent practices are avoided. In this view, and in order to allow the competent authorities to better record and control the printing, distribution and use of individual official labels by operators, and to track seed lots, the security of the official labels should be improved by introducing an officially assigned serial number in those official labels. (3) This Decision and Commission Implementing Directive (EU) 2016/317 (8) should start to apply from the same date in order to ensure equal treatment as regards requirements for all users of the relevant labels. Consequently this Decision should apply from 1 April 2017. (4) Decision 2004/842/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendment to Decision 2004/842/EC In Article 9(2) of Decision 2004/842/EC, the following point (aa) is inserted: (aa) the officially assigned serial number;. Article 2 Addressees This Decision is addressed to the Member States. Article 3 Date of application This Decision shall apply from 1 April 2017. Done at Brussels, 3 March 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. (2) OJ 125, 11.7.1966, p. 2309/66. (3) OJ L 193, 20.7.2002, p. 12. (4) OJ L 193, 20.7.2002, p. 33. (5) OJ L 193, 20.7.2002, p. 60. (6) OJ L 193, 20.7.2002, p. 74. (7) Commission Decision 2004/842/EC of 1 December 2004 concerning implementing rules whereby Member States may authorise the placing on the market of seed belonging to varieties for which an application for entry in the national catalogue of varieties of agricultural plant species or vegetable species has been submitted (OJ L 362, 9.12.2004, p. 21). (8) Commission Implementing Directive (EU) 2016/317 of 3 March 2016 amending Council Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC as regards the official label of seed packages (See page 72 of this Official Journal).